DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nozzle element which, when rotated about a port axis, determines a direction of an exhaust force and the nozzle element protruding laterally from the barrel axis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without additional structure or change in nozzle venting structure, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding claim 1, the limitation of a nozzle element that has an exhaust feature which is angularly offset from the port axis and a rotational position of the nozzle element determines a direction of an exhaust force is not shown or described in a manner that would allow one of ordinary skill in the art to adjust the exhaust force without providing additional structure or changing the structure of the exhaust feature shown and described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the structure of the nozzle exhaust feature not defined in a manner that supports the function of the nozzle exhaust feature. For example, the nozzle structure is claimed to affect the nozzle exhaust force direction based on a rotational position. The description and specification show a nozzle structure which has internal structure such as that shown at 48 which is symmetric about the nozzle axis. Since the structure is symmetric, it is not defined in the claims or specification how rotating the nozzle changes a direction of the exhaust force in any way. As best understood by the Examiner, the rotation of the nozzle may affect the amount of recoil forces exerted by the recoil device; however, there is insufficient description to allow one of ordinary skill in the art to understand how rotating the nozzle element will change a direction of the exhaust force. 
Regarding claim 16, the limitation of an “articulated” surface is indefinite. The applicant appears to be using the term “articulated” in a manner which is not consistent with a well known definition of the term. As best understood by the Examiner, “articulated” is well known to mean a structure with a joint or two or more joined sections. For the purposes of examination, the term articulated will be treated as broadly and reasonably as possible. 
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towson, US Patent No. 1,390,658.
Regarding claim 1, Towson discloses a muzzle device (shown in figures 1 and 2) for a firearm having a barrel (1) defining a barrel axis, the muzzle device comprising: a mount (3) configured to connect to the barrel in registration with the barrel axis; a body defining an interior chamber and connected to the mount (shown in figures 1 and 2); the body defining a bullet aperture (14) registered with the barrel axis (figures 1 and 2); an exhaust port (15’) connected to the body apart from the bullet aperture (figure 2); a nozzle element (16) connected to the exhaust port and rotatable about a port axis (2:33-84); and the nozzle element defining an exhaust aperture (exit aperture of 16 in figure 2 for example) having an exhaust feature having a characteristic angularly offset from the port axis (figures 1 and 2 and disclosed in 2:33-84), such that the rotational position of the nozzle element determines a direction of an exhaust force with respect to the port axis (2:33-48 discloses rotating 16 in order to direct forces due to exhaust gases).
Regarding claim 2, Towson further discloses the nozzle element protrudes laterally at an angle from the barrel axis (shown in figures 1 and 2, the nozzle protrudes laterally from the barrel axis).
Regarding claim 3, Towson further discloses the nozzle element is lateral to the bullet aperture (shown in figures 1 and 2).
Regarding claim 4, Towson further discloses a pair of exhaust ports (two exhaust ports shown in figure 2 for example).
Regarding claim 5, Towson further discloses the exhaust ports are located on laterally opposed positions with respect to the bullet aperture (shown in figures 1 and 2, the exhaust ports are laterally opposed to one another).
Regarding claim 6, Towson further discloses a structure in which the exhaust ports are each capable of defining different exhaust port axes angularly offset from each other. The nozzle structure 16 are rotatable individually and independent of one another and therefore the structure of Towson is capable of two angularly offset port axes.  
Regarding claim 7, Towson further discloses each exhaust port axis is laterally offset from the barrel axis by the same amount (figures 1 and 2 show the exhaust ports being laterally offset by the same amount)
Regarding claims 8 and 9, Towson further discloses the exhaust port axes and the barrel axis define a common horizontal plane (shown in figures 1 and 2, the exhaust port axes are in a common horizontal plane with the barrel axes)
Regarding claim 12, Towson further discloses body elements which are generally frustum shaped as shown in figures 1, 2 and 5. For example, broadly, yet reasonably, the elements 15 of the body have a frustum shape and element 13 is frustum shaped.
Regarding claim 14, Towson further discloses the exhaust aperture defines an exhaust axis angularly offset from the port axis (as shown in figure 5, for example, the exhaust axis is angularly offset from the nozzle port axis and furthermore, the port axis is rotatable to a plurality of positions which changes the port axis)
Regarding claim 15, Towson further discloses the interior chamber is enclosed except for the mount, exhaust port, and bullet aperture (shown in figure 2)
Regarding claim 16, Towson further discloses the interior chamber has an articulated surface (as best understood by the Examiner, the interior surfaces of the body are formed of several elements articulated together which broadly, yet reasonably meets the claim limitations in view of the 112 issues presented above)
Regarding claim 17, Towson further discloses the exhaust port is a cylindrical tube receiving the nozzle element (shown in figure 2 for example)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towson.
Regarding claim 18, Towson discloses the claimed invention but does not specifically disclose an externally threaded exhaust port and internally threaded nozzle element. Nonetheless, threading two parts that are rotatable with respect to one another is well known in the art and would have been a matter of design choice by one of ordinary skill in the art in order to more easily facilitate exchanging nozzle components or provide additional adjustability for example.

Allowable Subject Matter
Claims 10-11,13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if written to overcome any 112 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK R MORGAN/Primary Examiner, Art Unit 3641